Citation Nr: 0110469	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-96 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972, including service in Vietnam.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 RO decision that denied 
service connection for hearing loss, and a  December 1998 RO 
that denied a total disability evaluation for compensation 
based on individual unemployability.  

In addition to service connection for hearing loss, the 
veteran initially perfected an appeal of the issues of 
entitlement to service connection for the residuals of a 
cerebral vascular accident (CVA), and for a higher evaluation 
for post-traumatic stress disorder (PTSD), also denied in 
August 1994.  Later, the veteran perfected an appeal with 
respect to claims for service connection for conversion 
reaction and tinnitus, denied in February 1996.  However, 
during a November 1995 RO hearing, the veteran withdrew his 
claim for service connection for residuals of a CVA.  
Further, in a November 1997 written statement, the veteran 
indicated that he did not wish to "pursue his appeal;" he 
then specifically withdrew from appeal the claim for a higher 
rating for service-connected PTSD and claims of service 
connection for conversion reaction and tinnitus.  As the 
veteran has properly withdrawn his appeals on the issues of 
entitlement to a higher rating for PTSD and for service 
connection for residuals of a CVA, conversion reaction, and 
tinnitus, these issues are not in appellate status and will 
not be addressed by the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.204 (2000).  


REMAND

The veteran claims that he is unemployable, primarily as a 
result of his service-connected PTSD, and that a total 
disability evaluation for compensation based on individual 
unemployability is warranted.  The Board notes that a total 
rating for compensation purposes based on unemployability 
will be granted when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

Currently, the veteran only service-connected disability, 
post-traumatic stress disorder (PTSD), is evaluated as 70 
percent disabling; hence, the veteran meets the percentage 
requirements for award of 38 C.F.R. § 4.16(a).  The question 
remains, however, as to whether service-connected disability, 
alone, precludes him from obtaining or retaining 
substantially gainful employment.  The Board notes that the 
claims file contains a number of VA and private medical 
records, to include a July 1995 private medical opinion that 
the veteran's "problems, including post traumatic stress 
syndrome and conversion reaction" preclude any gainful 
employment.  The Board also notes that the veteran's last VA 
examination conducted in March 2000 noted that his 
possibility of employment was poor due to poor concentration, 
forgetfulness, anxiety, hypervigilance, impulsivity, and 
difficulty being around people for extended periods of time.  
Specifically, however, there is no medical opinion of record 
that addresses the impact of the veteran's PTSD (alone, or in 
combination with any other service-connected disability) upon 
his employability.  

Pertinent on appeal, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for a VA psychiatric examination 
to obtain an opinion as to whether it is at least as likely 
as not that the veteran's PTSD alone and notwithstanding the 
existence of other disabilities, renders him unable to obtain 
and retain substantially gainful employment.  

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records, to specifically includes records 
from any VA facilities.  In this case, the record reflects 
that the veteran has received treatment at the VA Medical 
Center (VAMC) in Asheville, North Carolina. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the Board notes that, as regards the veteran's claim 
for service connection for bilateral hearing loss, the Board 
notes that it is unclear whether or not the veteran's wishes 
to pursue an appeal on this matter.  As noted above, in a 
November 1997, the veteran submitted a blanket statement that 
he did not wish to pursue his appeal.  While the only issue 
not then identified by him was the claim for service 
connection for hearing loss, the veteran has not advanced any 
assertions with respect that issue since that time, which 
suggests that he may have intended to withdraw that issue, as 
well.  The Board notes, however, that favorable resolution of 
such a claim for service connection could impact upon 
resolution of the claim for a TDIU.  Thus, prior to taking 
any development specific to the TDIU claim, the RO should 
clarify whether the veteran whether he wishes to pursue an 
appeal with respect to his claim for service connection for 
bilateral hearing loss.  If the veteran indicates that he 
intends to pursue such a claim, the RO should undertake all 
indicated notice and development procedures warranted by the 
Veterans Claims Assistance Act of 2000, to include obtaining 
a medical opinion as to whether there is a relationship 
between any current hearing loss and the veteran's military 
service, and, if so, the impact of any such disability on the 
veteran's employability.  

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should clarify with the 
veteran whether he wishes to pursue his 
appeal on the issue of service connection 
for bilateral hearing loss.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
from the Asheville VAMC and any other 
pertinent VA facility(ies).  The RO 
should also obtain pertinent records from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so before arranging for the veteran to 
undergo medical examination.  

3.  If the veteran indicates to the RO 
that he wishes to pursue his appeal as to 
the claim for service connection for 
bilateral hearing loss, the RO, after 
associating with the claims file all 
available medical records received 
pursuant to the above-requested 
development, should arrange for the 
veteran for to undergo VA examination by 
an ear, nose, and throat specialist to 
determine the nature and etiology of any 
current hearing loss.  The entire claims 
file, to include a copy of this REMAND, 
must be provided to and reviewed by the 
physician designated to examine the 
veteran.  All indicated tests and 
studies, to include audiological 
evaluation, should be accomplished, and 
all clinical findings reported in detail.  
Based on examination of the veteran, 
review of his pertinent documented 
history and assertions, and consideration 
of sound medical principles, the examiner 
should provide a medical opinion as to 
whether any current bilateral hearing 
loss is at least as likely as not a 
result of a disease or injury during 
military service; and, if so, the impact 
of such hearing loss on the veteran's 
ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  


4.  After associating with the claims 
file all available medical records 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination to determine the severity of 
his post-traumatic stress disorder.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests and 
studies, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported, in 
detail, to include assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means.  Based on examination of the 
veteran, review of his pertinent 
documented history and assertions, and 
consideration of sound medical 
principles, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's PTSD 
(either alone, or in concert with any 
other service-connected disability), and 
notwithstanding the existence of other 
nonservice-connected disabilities, 
renders him unable to obtain or retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to herein. 
The RO must provide full reasons and bases 
for its determinations.

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

